 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     FEDERAL TRADE COMMISSION,                       )
 4                                                   )
                         Plaintiff,                  )        Case No.: 2:12-cv-00536-GMN-VCF
 5
           vs.                                       )
 6                                                   )                    ORDER
     AMG SERVICES, INC., et al.,                     )
 7                                                   )
                         Defendants.                 )
 8
                                                     )
 9                                                   )

10         Pending before the Court are the Sixth and Seventh Interim Applications for an Order
11   Approving Fees and Expenses, (ECF Nos. 1278, 1288), filed by court-appointed Monitor
12   Thomas W. McNamara (“McNamara”), to which there are no responses or oppositions. The
13   Applications arise from McNamara’s exercise of authority as court-appointed monitor over the
14   judgment debtor’s assets associated with this case. Specifically, the Court granted the Federal
15   Trade Commission (“FTC”) summary judgment against Defendant Scott Tucker (“Tucker”)
16   and his businesses for a payday lending scheme in violation o f the Federal Trade Commission
17   Act, 15 U.S.C. § 45(a)(1). The Court enjoined Tucker from assisting “any consumer in
18   receiving or applying for any loan or other extension of Consumer Credit,” and ordered that
19   Tucker pay approximately $1.27 billion in equitable monetary relief to the FTC. (See Order
20   27:17–30:14, ECF No. 1057).
21         In the Order appointing McNamara as a monitor, the Court granted him authority to
22   preserve or recover assets on behalf of the Monitorship Estate. (See Appointment Order, ECF
23   No. 1099). The Appointment Order provides that McNamara may engage attorneys and other
24   professionals and that McNamara and his retained personnel are “entitled to reasonable
25   compensation for the performance of duties pursuant to this Order, and for the cost of actual


                                                Page 1 of 3
 1   out-of-pocket expenses incurred by them, from the Assets now held by or in the possession or
 2   control of, or which may be received by, the Defendants or Monitorship Entities,” based on
 3   periodic requests to the court. (Id. §§ VIII(L)–(M), XV).
 4           The Court has reviewed McNamara’s Declarations and supporting documents with
 5   respect to the Sixth Interim Application, and approves the payment of the following requested
 6   amounts for fees and expenses concerning the timeframe of January 16, 2019, through October
 7   31, 2019:1 $110,537.00 fees and $394.98 expenses of the Monitor and staff to be paid to
 8   Thomas W. McNamara dba Regulatory Resolutions; $157,857.00 fees and $8,041.70 expenses
 9   of the Monitor’s counsel, McNamara Smith LLP; $6,741.33 fees and $178.25 expenses of the
10   Monitor’s local counsel in Nevada, Ballard Spahr LLP; $5,061.15 fees of Lynch Law Practice,
11   PLLC; $58,765.00 fees and $233.32 expenses of the Monitor’s counsel in Overlan d Park,
12   Kansas, Geiger Prell, LLC; and fees of $31,140.00 and expenses of $4,721.42, totaling
13   $35,861.42, to Harris, McClelland, Binau & Cox, P.L.L.
14           The Court also approves McNamara’s Seventh Interim Application for Fees and
15   Expenses concerning the timeframe of November 1, 2019 through January 31, 2020, as
16   follows: $27,178.00 fees and $2,669.49 expenses of the Monitor and staff to be paid to Thomas
17   W. McNamara Receiverships Inc. dba Regulatory Resolutions; $85,167.00 fees and $769.61
18   expenses of the Monitor’s counsel, McNamara Smith LLP; $13,700.72 fees and $17.08
19   expenses of the Monitor’s local counsel in Nevada, Ballard Spahr LLP; $1,117.80 fees of
20

21

22

23
     1
       Three billing entries applicable to the Sixth Interim Application concern dates prior to the timeframe specified
24   in the Application, and the Application does not explain why these entries are now being included. (Invoice
     Summary of Regulatory Resolutions at 4 of 152, Ex. A to App., ECF No. 1278-2) (requesting 0.8 hours total
25   ($200.00) for the dates of 12/9/2018, 12/10/2018, and 12/11/2018). After reviewing previously submitted
     Applications, however, the Court does not find that the three entries are duplicative or were already approved.
     Accordingly, these entries are approved as part of the Sixth Interim Fee Application.

                                                        Page 2 of 3
 1   Lynch Law Practice, PLLC; and $13,362.50 fees and $516.82 expenses of the Monitor’s
 2   counsel in Overland Park, Kansas, Geiger Prell, LLC.2
 3           Accordingly,
 4           IT IS HEREBY ORDERED that McNamara’s Sixth and Seventh Interim Applications
 5   for an Order Approving Fees and Expenses, (ECF Nos. 1278, 1288), are GRANTED.
 6                       14 day of April, 2020.
             DATED this _____
 7

 8
                                                          ___________________________________
 9
                                                          Gloria M. Navarro, District Judge
                                                          United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     2
24     In the Seventh Interim Application, several billing entries for Geiger Prell, LLC are partially redacted and
     without an explanation of the redacted content. (Invoices for Geiger Prell, LLC, Ex. E to Seventh Interim
25   Application, ECF No. 1288-2). Future Applications must be completely unredacted or, if redacted, either
     submitted alongside a sperate request to seal an unredacted version or with an explanation clarifying why the
     information is redacted and what the information generally concerns.

                                                       Page 3 of 3
